Citation Nr: 0932144	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-39 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for residuals of frostbite of the feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The Veteran served on active duty from September 1948 to 
April 1950 and from September 1950 to October 1951.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

In a December 1993 rating decision, service connection was 
denied for residuals of frostbite of the feet.  The Veteran 
was informed of that decision and of his appeal rights by 
letter from the RO dated December 27, 1993.  He did not 
appeal.

In a November 2000 rating decision, the RO denied the 
reopening of the claim of service connection for residuals of 
frostbite of the feet.  The Veteran was informed of that 
decision and of his appeal rights by letter from the RO dated 
November 20, 2000.  He did not appeal.

In a March 2005 rating decision, the RO declined to reopen 
the claim of service connection for residuals of frostbite of 
the feet.  The Veteran perfected an appeal as to that 
determination.

In a November 2005 VA Form 9, the Veteran requested a Board 
hearing.  
In December 2005 and February 2006 statements, the Veteran's 
representative withdrew the Veteran's request for a Board 
hearing.  

In July 2007, the Board remanded this claim to the VA Appeals 
Management Center (AMC) for further development.  In a June 
2009 supplemental statement of the case (SSOC), the AMC 
continued the previous denial.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Remanded issue 

For reasons explained below, the Board has concluded that new 
and material evidence regarding the claim of entitlement to 
service connection for residuals of frostbite of the feet has 
been submitted.  Accordingly, the claim is reopened.  The 
Board further finds that additional development of the 
evidence is necessary prior to rendering a decision on the 
merits.  

The issue of service connection for residuals of frostbite of 
the feet is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.

Issue no longer on appeal

In the July 2007 decision, the Board remanded a claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  In a June 2009 rating decision, service 
connection was granted for PTSD, effective November 29, 2004; 
a 30 percent disability rating was assigned.  To the Board's 
knowledge, the Veteran has not disagreed with the assigned 
rating or its effective date.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].


FINDINGS OF FACT

1.  The RO denied the Veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for residuals of frostbite of the feet in a November 2000 
rating decision.  

2.  The evidence received since the November 2000 rating 
decision relates to unestablished facts necessary to 
substantiate the claim for service connection for residuals 
of frostbite of the feet, and raises a reasonable possibility 
of substantiating that claim.


CONCLUSIONS OF LAW

1.  The November 2000 rating decision denying the reopening 
of a claim for service connection for residuals of frostbite 
of the feet is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  The evidence received since the November 2000 rating 
decision is new and material evidence as to the claim for 
service connection for residuals of frostbite of the feet, 
and the claim for service connection for residuals of 
frostbite of the feet is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends, in substance, that he has current 
residuals of in-service frostbite of the feet.  

As explained in the Introduction, this issue was previously 
denied by the RO in an unappealed decision.  As a predicate 
matter, the Board must consider whether new and material 
evidence has been submitted.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001)  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Stegall concerns

In July 2007, the Board remanded the Veteran's claim to 
provide notice of the Veterans Claims Assistance Act of 2000 
(the VCAA) pursuant to Kent v. Nicholson, 20 Vet. App. 1 
(2006).   In August 2007, this was accomplished and will be 
described in greater detail below.  The case was 
readjudicated in the June 2009 SSOC.

Therefore, the agency of original jurisdiction complied with 
the directives of the Board remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The VCAA

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  The holding of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Quartuccio specifically applies to cases in which 
the submission of new and material evidence is involved.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for residuals of frostbite of the feet.  
Letters were sent to the Veteran in January 2005, March 2006, 
August 2007, and October 2008, which were specifically 
intended to address the requirements of the VCAA, to include 
advising the Veteran of what the evidence must show to 
establish entitlement to service connection for residuals of 
frostbite of the feet, of what evidence must be provided by 
the Veteran, of what evidence would be obtained by VA, and to 
submit any evidence that was in his possession.  In short, 
the record indicates that the Veteran received appropriate 
notice under 38 U.S.C.A. § 5103 and Quartuccio to the extent 
necessary to decide whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for residuals of frostbite of the feet.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal to the extent 
necessary to decide whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for residuals of frostbite of the feet.  See 38 
C.F.R. § 3.103 (2008).  As noted below, the Board is 
remanding his claim for a medical opinion.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

Additionally, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).


In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

However, the Court has held that 38 U.S.C.A. § 1154(b) can be 
used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those in-service events.  
See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.


Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the Veteran's claim to 
reopen was initiated in December 2004, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Factual background

As was alluded to in the Introduction, the Veteran's claim of 
entitlement to service connection was denied in unappealed RO 
decisions in December 1993 and November 2000. 

The evidence of record at the time of the RO decision in 
November 2000 included the Veteran's separation examinations, 
private treatment records, and a report of a May 1998 VA 
general medical examination.

The report of the Veteran's separation examination from his 
second period of service shows that his feet were normal.

Private treatment records dated in 1994 and 1998 reflect an 
assessment of onychomycosis toenails.  The report of the May 
1998 VA examination reveals a diagnosis of a fungal infection 
of the toenails.

In the December 1993 rating decision, the RO in essence 
denied service connection for residuals of frostbite of the 
feet based on a lack of competent medical evidence of a 
current disability and a lack of an in-service foot disease 
or injury, and by implication a lack of a medical nexus.  

In October 2000, the Veteran requested that his claim be 
reopened.  The November 2000 RO decision is not of record.

The Veteran filed to reopen his claim in December 2004.  The 
RO declined to reopen the claim, and the Veteran appealed.  
Additional evidence which has been received since November 
2000 will be discussed below.

Analysis

The unappealed November 2000 RO decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  
As explained above, in order to reopen the claim new and 
material evidence must be received.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

It is unclear what the basis of the November 2000 denial was 
because that rating decision is not of record.  However, in 
the December 1993 rating decision the claim was denied on all 
three Hickson elements.  The crucial matter at issue is 
whether the additionally received evidence shows that the 
Veteran has a current disability; that he had an in-service 
injury or disease, alleged to be cold exposure; and that his 
current disability is related to an in-service injury or 
disease.

Recent VA and private treatment records indicate that the 
Veteran has nail thickening and peripheral neuropathy of the 
lower extremities.  This evidence is new and material as to 
the first Hickson element.

A report from the U.S. Army & Joint Services Records Research 
Center (formerly known as USASCRUR) reflects that the 
Veteran's company was a part of a battalion that engaged in 
combat with the enemy from January to March 1951.  
The statement from the U.S. Army & Joint Services Records 
Research Center suggests that the Veteran was exposed to cold 
while in service.  The Board finds that combat status, and 
with it the presumptions in 38 U.S.C.A. § 1154, is 
established.  Thus, new and material evidence is now of 
record as to the second element.  

A report of an April 2007 VA aid and attendance examination 
shows that it was noted in the history section that the 
Veteran's "neuropathy apparently is the result of a cold 
injury while he was in Korea."  See report of the April 2007 
VA examination, page 2.  Also, a July 2007 VA treatment 
record reflects that a podiatrist was "unable to ascertain 
the cause of his thickening but know that it is possible to 
stem from the type of conditions he experienced in Korea."
Although somewhat uncertainly worded, these reports suggest 
that the Veteran's current disabilities are related to in-
service cold exposure.  This evidence relates to medical 
nexus and is new and material.  

Accordingly, new and material evidence has been received as 
to current disability, in-service injury or disease, and 
medical nexus, which were previously lacking.  The Veteran's 
claim is therefore reopened.

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the Veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
residuals of frostbite of the feet.  

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefit sought.  See Hodge, supra.  For the reasons explained 
in the remand section below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of frostbite 
of the feet is reopened.  To that extent only, the appeal is 
allowed.





	(CONTINUED ON NEXT PAGE)







REMAND

For reasons explained immediately below, the Board finds that 
the issue on appeal must be remanded for additional 
evidentiary development.

Reasons for remand

Private treatment records

An August 2004 VA treatment record reflects that the Veteran 
reported receiving treatment for his peripheral neuropathy 
from a Dr. K., and Drs. B. and S. at St. Luke's Medical 
Center.  These treatment records should be obtained, if 
practicable.

VA medical examination

As was alluded to above, the April 2007 VA examiner, in using 
the term "apparently", has couched the opinion in terms of 
possibility.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.].  Similarly, 
the opinion of the July 2007 VA podiatrist is speculative and 
couched in terms of possibility.  

In addition, VA treatment records indicate that the Veteran 
has peripheral neuropathy due to a Vitamin B12 deficiency 
rather than cold exposure during the Korean War.

In light of this unclear and conflicting medical nexus 
evidence, the Board believes that a medical examination is 
necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].



Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  To the extent practicable, VBA should 
obtain all treatment records from Dr. K. 
and St. Luke's Medical Center.  All 
records so obtained should be associated 
with the Veteran's claims file.

2.  VBA should schedule the Veteran for 
an examination to determine the existence 
and etiology of any current disability of 
the lower extremities.  With respect to 
any diagnosed disorder, the examiner 
should indicate whether it is as least as 
likely as not that such is related to the 
Veteran's military service, including 
cold injury.  The report of the 
examination should be associated with the 
Veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
development it deems necessary, VBA 
should review the record and readjudicate 
the Veteran's claim.  If the decision 
remains unfavorable to the Veteran, a 
supplemental statement of the case (SSOC) 
should be prepared and provided to the 
Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


